 
 
I 
108th CONGRESS
2d Session
H. R. 4572 
IN THE HOUSE OF REPRESENTATIVES 
 
June 15, 2004 
Mr. Taylor of Mississippi introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To condition United States military cooperation with the government of Bulgaria within the territory of Bulgaria on the certification by the Secretary of Defense that United States citizens and corporations are afforded full due process of law in Bulgaria and that certain United States legal decisions against Bulgarian nationals have been satisfied. 
 
 
1.Condition on United States military cooperation with the government of BulgariaThe Secretary of Defense may not enter into any contract or other agreement with the government of Bulgaria regarding United States military cooperation with the government of Bulgaria within the territory of Bulgaria, including contracts or agreements for joint training activities or the construction of United States military facilities, unless the Secretary certifies to Congress, after consultation with the Secretary of State, that United States citizens and corporations are afforded full due process of law in Bulgaria, which would be evidenced at least in part by the full and fair resolution of the claims of IBE Trade Corporation, a United States corporation, for the wrongful conversion of its shares of stock of CHIMCO AD, a fertilizer plant located in Vratza, Bulgaria, consistent with the decisions of the New York State courts in IBE Trade Corp (Plaintiff) v. Iuori P. Litvinenko a/k/a Iourii P. Litvinenko, IBE TRANS of NY, Inc., and John Doe Nos. 1-10, (Defendants), Index No. 122268/99. 
 
